United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 03-50193
                         Conference Calendar


APPARAJAN GANESAN,

                                     Plaintiff-Appellant,

versus

SUDHA VALLABHANENI; BUREAU OF IMMIGRATION
AND CUSTOMS ENFORCEMENT,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-02-CV-614-JN
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Apparajan Ganesan, Texas inmate #904088, proceeding pro se,

appeals the district court’s dismissal of his civil complaint.

Ganesan’s motion for hearing en banc is DENIED.

     “The Rooker-Feldman** doctrine holds that federal district

courts lack jurisdiction to entertain collateral attacks on state

judgments.”    United States v. Shepherd, 23 F.3d 923, 924 (5th

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
        Dist. of Columbia Court of Appeals v. Feldman, 460 U.S.
462, 476, 482 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 415
(1923).
                           No. 03-50193
                                -2-

Cir. 1994).   If the district court must examine issues that are

“‘inextricably intertwined’ with a state judgment, the [district]

court is ‘in essence being called upon to review the state-court

decision, and the originality of the district court’s

jurisdiction precludes such a review.’”   Id.   Under the

Rooker-Feldman doctrine, Ganesan may not attempt to invalidate in

federal court the state court judgment obtained in the common law

marriage proceeding.   See id.

     Ganesan’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.   5TH CIR.

R. 42.2.   The dismissal of Ganesan’s appeal counts as a strike

for purposes of 28 U.S.C. § 1915(g).   Ganesan is warned that

should he accumulate three strikes, for purposes of 28 U.S.C.

1915(g), he will be unable to proceed in forma pauperis in any

civil action or appeal unless he is under imminent danger of

serious physical injury.

     APPEAL DISMISSED AS FRIVOLOUS; MOTION FOR EN BANC HEARING

DENIED; SANCTIONS WARNING ISSUED.